Case 5:19-cv-02017-DMG-SP Document 53 Filed 06/16/20 Page 1 of 4 Page ID #:445


 1
 2
 3                                                                                                          JS-6
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
      JAMES RUTHERFORD, an                                          Case No: ED CV 19-2017-DMG (SPx)
11
      individual,
12                Plaintiff,
13                                                                  JUDGMENT [51]
      vs.
14
15    BLM VICTORVILLE, a
      California limited partnership,
16
17                                Defendant.
18
19
20
21
22
23
24
25
26
27
28
     _________________________________________________________________________________________________________________________

                                                                1
Case 5:19-cv-02017-DMG-SP Document 53 Filed 06/16/20 Page 2 of 4 Page ID #:446


 1
              Pursuant to the Federal Rule of Civil Procedure 68 offer of Judgment made
 2
     by Defendant BLM VICTORVILLE,                                   California Limited Partnership, and
 3
     Plaintiff’s Acceptance thereof on June 9, 2020:
 4
              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
 5
     Defendant BLM VICTORVILLE, a California Limited Partnership, owner of
 6
     certain real property located at 14794 LaPaz Drive, Victorville, California 92392
 7
     ("Subject Property"), and Defendant's agents, servants, employees and all persons
 8
     in active concert or participation with them who receive actual notice of the Final
 9
     Judgment are:
10
                                                INJUNCTIVE RELIEF
11
              Permanently, affirmatively enjoined and obligated, within one (1) year of
12
     this Judgment, to remediate all physical barriers alleged in paragraph 12 (a)–(g)
13
     Plaintiff’s First Amended complaint in accordance with the Americans with
14
     Disability Act Accessibility Guidelines (“ADAAG”), as follows:
15
              a. Designate an Accessible Route from the city sidewalk to the
16
                   walkway extending to the main entrance of the Business (“IHOP”)
17
                   located on the Subject Property;
18
              b. Ensure the designated Accessible Parking at the main entrance of the
19
                   Business has cross slopes in compliance with Section 403.3;
20
              c. Ensure the designated Accessible Parking on the left of the entrance
21
                   to the Business has slopes in compliance with Section 502.4; and the
22
                   surface and the international symbol of accessibility are not
23
                   deteriorated or faded;
24
              d. Remove the built-up curb ramp within the Access Aisle directly in
25
26
                   front of the Business on the Subject Property and remediate the area

27
                   in compliance with Section 502.4; the striping within this Access

28
                   Aisle and the “NO PARKING” lettering must be maintained and not
      _________________________________________________________________________________________________________________________

                                                                 2
Case 5:19-cv-02017-DMG-SP Document 53 Filed 06/16/20 Page 3 of 4 Page ID #:447


 1
                   become faded;
 2
              e. The slope of the designated Accessible Parking on the right of the
 3
                   entrance to the Business on the Subject Property is to be remediated
 4
                   in compliance with section 502.4; and the striping must be
 5
                   maintained so as not to become faded;
 6
              f. The surface of the third designated Accessible Parking, located to
 7
                   the furthest right of the entrance to the Business on the Subject
 8
                   Property must be remediated in compliance with Section 502.4; the
 9
                   striping and international Symbol of Accessibility to be maintained,
10
                   so as not to become faded;
11
              g. The slopes withing the designated Van Accessible space serving the
12
                   Business on the Subject Property are to be remediated in compliance
13
                   with Section 502.4; the striping and international Symbol of
14
                   Accessibility for this space are to be maintained so as not to become
15
                   faded; installation of the required Van Accessible signage in
16
                   compliance with Section 502.6; the slope of the Accessible Aisle
17
                   serving this space is to be remediated in compliance with Section
18
                   502.4; and the striping and “No Parking” lettering for this access
19
                   aisle are to be maintained so as not to become faded.
20
              Defendant shall complete all remediation in full compliance with the
21
     ADAAG within one year or June 9, 2021. Defendant is further obligated to
22
     permanently maintain the Subject Property in such physical condition that it is
23
     fully compliant with the ADAAG.
24
25
26
27
28
      _________________________________________________________________________________________________________________________

                                                                 3
Case 5:19-cv-02017-DMG-SP Document 53 Filed 06/16/20 Page 4 of 4 Page ID #:448


 1
                                           MONETARY PROVISIONS
 2
              IT IS FURTHER ORDERED that: A monetary judgment is entered in
 3
     favor of JAMES RUTHERFORD and against the Defendant BLM
 4
     VICTORVILLE A CALIFORNIA LIMITED PARTNERSHIP, in the amount
 5
     of $13,000.00, inclusive of costs and attorney’s fees.
 6
                                      RETENTION OF JURISDICTION
 7
              IT IS FURTHER ORDERED that: This Court retains jurisdiction of this
 8
     matter for purposes of construction, modification, and enforcement of this
 9
     Injunction.
10
              All scheduled dates and deadlines are VACATED.
11
12
     IT IS SO ORDERED.
13
     DATED: June 16, 2020                                       _________________________________
14
                                                                DOLLY M. GEE
15                                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
      _________________________________________________________________________________________________________________________

                                                                 4
